Citation Nr: 0905748	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to December 
1978 and from February 2003 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied an increased (compensable) rating 
for the service-connected bilateral hearing loss.  The RO 
also temporarily suspended service-connected compensation 
between February 17, 2003, and June 5, 2004, because the 
Veteran returned to active duty during that time period.  The 
noncompensable rating was reinstated effective from June 6, 
2004.  The Veteran disagreed with the continuance of the 
noncompensable rating after the reinstatement beginning on 
June 6, 2004.  

In February 2007, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  

In August 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has no worse than Level I hearing in the 
right ear and no worse than Level I hearing in the left ear.  



CONCLUSION OF LAW


The criteria for the assignment of a compensable evaluation 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist   

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the veteran pre-adjudication notice by letter 
dated May 2004.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
veteran to obtain evidence.  

The notice provided to the Veteran did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the notice errors did not affect the essential 
fairness of the adjudication because the Veteran had actual 
knowledge of what was necessary to substantiate his claim for 
an increased rating for his service-connected bilateral 
hearing loss.  The September 2008 Supplemental Statement of 
the Case (SSOC) contained Tables VI, VIA, and VII of the 38 
C.F.R. § 4.85 in their entirety.  Thus, the Veteran was 
provided with what the medical evidence needed to show to 
warrant a compensable rating for his bilateral hearing loss.  
Thus, by way of the Veteran's actual knowledge and the 
overall development of his claim throughout the pendency of 
this appeal, the errors of notice are non-prejudicial to the 
Veteran.  Additionally, the Veteran demonstrated his 
understanding that the ratings for hearing loss are based on 
audiological examination test results, because he testified 
at his video conference that his most recent examination 
results were inconsistent with prior testing and were not an 
accurate reflection of the severity of his current hearing 
loss disability.  He requested, and subsequently received, 
another VA examination based on that actual knowledge.  

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and afforded the Veteran the 
opportunity to give testimony before the Board.  In September 
2007, the Veteran was requested to inform the RO of any 
recent VA medical treatment or private medical treatment so 
that additional medical records could be obtained.  However, 
as of this date, no response has been received from the 
Veteran.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

II.  Increased Rating - Hearing Loss 

During the February 2007 hearing, the Veteran testified that 
his current bilateral hearing loss impacts his ability to 
perform his current job as a police officer effectively.  In 
September 1988, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective March 1988.  The Veteran contends that 
his service-connected bilateral hearing loss has worsened.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment where the 
axes intersect.  Average puretone decibel loss for each ear 
is located on Table VI along a horizontal axis, and percent 
of discrimination is located along a vertical axis.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

To warrant the assignment of a compensable rating for 
bilateral hearing loss, the evidence must show that the 
hearing loss rises to the requisite level of severity as 
proscribed in 38 C.F.R. § 4.85, DC 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or higher, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Review of the record indicates that the Veteran has undergone 
six audiological evaluations since his claim for increase was 
filed in April 2004.  Audiological testing performed at the 
Veteran's local VA outpatient treatment facility in April 
2004 showed the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
45
70
LEFT
15
20
20
50
60

The average puretone threshold was 38 decibels in the right 
ear and 38 in the left ear.  The Veteran had a Maryland CNC 
test score of 92 percent in each ear.  

Again in April 2004, the Veteran underwent audiometric 
testing while on Reserve duty.  Audiological testing showed 
the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
50
65
LEFT
15
20
20
50
60

The average puretone threshold was 34 decibels for the right 
ear and 38 for the left ear.  The Veteran had a Maryland CNC 
test score of 92 percent in the right ear and 100 percent in 
the left ear.  The examiner stated that the Veteran was 
routinely noise exposed and diagnosed him with high frequency 
hearing loss.  



In June 2004, the Veteran was afforded a VA audiological 
examination.  Audiological testing showed the following 
puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
65
LEFT
20
25
25
45
55

Average puretone thresholds were 38 decibels in both ears.  
The Veteran had Maryland CNC test scores of 100 percent in 
the right ear, and 92 percent in the left ear at 70 dBHL and 
65 dBHL respectively.  The examiner diagnosed the Veteran 
with mild to moderate high frequency sensorineural hearing 
loss.  

The Veteran underwent a fourth audiological evaluation at his 
local VA outpatient treatment facility in September 2005.  
Audiological testing showed the following puretone 
thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
60
LEFT
15
25
25
40
50

The average puretone threshold 36 decibels in the right ear 
and 35.0 decibels in the left ear.  The Veteran had Maryland 
CNC test scores of 96 percent in both ears.  The audiologist 
reported that puretone testing revealed hearing within normal 
limits sloping to a moderate to moderately severe 
sensorineural hearing loss in the right ear and hearing 
within normal limits sloping to a moderate sensorineural 
hearing loss in the left ear.  It was specifically noted that 
there was "[n]o significant change" regarding the Veteran's 
hearing from the previous audiogram in June 2004.  




In December 2006, the Veteran underwent an additional VA 
audiological examination.  Audiological testing showed the 
following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
55
60
LEFT
15
25
25
40
55

The average puretone threshold was 41 decibels in the right 
ear and 36 decibels in the left ear.  The Veteran had 
Maryland CNC test scores of 96 percent in the right ear and 
94 percent in the left ear.  The examiner diagnosed the 
Veteran with normal hearing sensitivity sloping to a moderate 
to moderately-severe sensorineural hearing loss in the right 
ear and normal hearing sloping to a moderate sensorineural 
hearing loss in the left ear.  

Lastly, the Veteran was afforded a VA audiological 
examination in August 2008.  Audiological testing showed the 
following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
55
70
LEFT
20
30
25
45
60

The average puretone threshold was 45 decibels in the right 
ear and 40 decibels in the left ear.  The Veteran had 
Maryland CNC test scores of 92 for both ears.  The 
audiologist determined that puretone audiometry indicated 
mild to severe sensorineural hearing loss in the right ear 
and mild to moderate-severe sensorineural hearing loss in the 
left ear.  

The Veteran submitted a September 2005 audiometric assessment 
by the United States Public Health Service/Federal 
Occupational Heath; however, it has not been accorded 
probative value because there is no indication that the 
audiological evaluation was conducted in accordance with the 
Maryland CNC Test, which is a requirement for hearing testing 
for VA rating purposes.  38 C.F.R. § 4.85(a).  That 
notwithstanding, the puretone threshold average in the right 
ear was 38 and the puretone threshold average in the left ear 
was 41.  

The Veteran's audiological tests conducted since 2004 show 
some fluctuation in the threshold levels; however, none of 
the audiological testing during that time period indicates 
that the Veteran's hearing loss has progressed to state which 
would warrant an increased evaluation.  Based upon the 
results of the April 2004, September 2005, December 2006, and 
August 2008 audiological evaluations, from Table VI of 38 
C.F.R. § 4.85, a Roman numeral I is derived for the right ear 
and a Roman numeral I is derived for the left ear.  Thus, 
neither is the "better" ear.  A noncompensable evaluation 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
Row I with Column I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  Thus, the evidence does not 
support a finding of a compensable evaluation.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the Veteran's service-
connected bilateral hearing loss as none of the audiometric 
test results show puretone thresholds at 55 decibels or 
greater in the four relevant frequencies for either ear.  The 
provisions of 38 C.F.R. § 4.86(b) are also not applicable as 
the Veteran's hearing loss is not shown to manifest 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hz.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b) (1) 
provides that in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for his hearing loss and there have been no 
findings of exceptional limitation beyond that contemplated 
by the schedule of ratings.  The Board does not doubt that 
limitation caused by hearing loss has some adverse impact on 
his current employment; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings, and marked interference with his job functions has 
not been demonstrated.  Consequently, the noncompensable 
rating currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran and a 
higher evaluation is not warranted.  Although the Veteran's 
hearing loss may be "getting worse," it has not yet risen 
to a level severe enough to warrant a compensable rating 
based on the application of the audiometric findings to the 
regulatory framework.

"Staged ratings" are not appropriate in this case, as there 
are no distinct time periods where the veteran's symptoms 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The Veteran's multiple complaints about not being able to 
hear well, having words repeated to him, and the inability to 
be effective as a police officer are acknowledged.  However, 
it must be reiterated that disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no 
indication that the audiological evaluations produced test 
results which were invalid.  The clinical findings establish 
that the preponderance of the evidence is against the 
assignment of a compensable evaluation for bilateral hearing 
loss disability.  Therefore, the benefit-of-the-doubt rule is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  





ORDER

Entitlement to an increased (compensable) evaluation for the 
service-connected bilateral hearing loss is denied.  





____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


